Citation Nr: 0917628	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  94-17 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether a 10 percent rating assigned for the Veteran's 
bilateral hearing loss was properly reduced to a 
noncompensable evaluation effective April 1, 1999.


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to June 1970.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Nashville, Tennessee.
In August 2007 the Board remanded this matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.

The Board notes that at the time of the last remand, an issue 
of entitlement to service connection for diabetes was 
referred to the RO.  It does not appear that any action has 
been taken on this claim.  As such, the issue is again 
referred to the RO for appropriate action.


FINDING OF FACT

At the time of the reduction of the Veteran's 10 percent 
disability evaluation for 
bilateral hearing loss in January 1999, the competent 
evidence of record demonstrated clear improvement of that 
disability.


CONCLUSION OF LAW

The reduction of the rating for the Veteran's bilateral 
hearing loss was proper, and the requirements for restoration 
have not been met. 38 U.S.C.A. § 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.1-4.14, 4.85, 4.86, 
Diagnostic Code 6100 (in effect as of and prior to June 10, 
1999).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran in this case was initially awarded service 
connection for bilateral hearing loss in an August 1993 
rating decision and a 10 percent rating was assigned.  
Subsequently, in January 1997 a VA audiological examination 
was performed in connection with an ongoing claim for 
tinnitus, and based on the results of this examination, the 
Veteran's rating for bilateral hearing loss was proposed to 
be reduced to a noncompensable level.  The proposal was 
delineated in an August 1998 rating decision.  
Before an evaluation for a service-connected disability may 
be reduced or discontinued, the procedural requirements of 
38 C.F.R. § 3.105(e) must be satisfied.  Specifically, 
38 C.F.R. § 3.105(e) provides that a rating proposing the 
reduction or discontinuance must be prepared, setting forth 
all material facts and reasons for the action.  Additionally, 
the RO must advise the Veteran of the proposed rating 
reduction or discontinuance and afford 60 days in which to 
present additional evidence showing that compensation should 
be continued at the present evaluation level.  Id.  If such 
additional evidence is not received within the 60-day period, 
the RO is to take final rating action and the award is to be 
reduced or discontinued as set forth in the proposal.  Id.

In the present case, the Veteran was sent a notice letter 
dated in August 1998.  Such communication fully detailed the 
proposal to reduce his disability evaluation and apprised him 
that he had 60 days to submit additional evidence to show 
that a reduction was not appropriate.  In September 1998 and 
December 1998 the Veteran expressed his disagreement with the 
proposal and submitted additional medical evidence.  The 
reduction was nonetheless implemented in a January 1999 
rating decision, effective April 1, 1999.  The Veteran 
appealed this January 1999 decision.  

Based on the foregoing, the Board concludes that the 
procedural requirements regarding proper notification of a 
proposed rating reduction, as outlined in 38 C.F.R. 
§ 3.105(e), were satisfied here.  Therefore, the reduction 
ordered in the January 1999 rating decision is not deemed 
improper on the basis of deficient notice.  

Regarding rating reductions, the law provides that, when a 
rating has continued for a long period at the same level (5 
years or more), any rating reduction must be based on an 
examination that is as complete as the examinations that 
formed the basis for the original rating and that the 
condition not be likely to return to its previous level.  38 
C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 
320, 324 (1995).  A reduction may be accomplished when the 
rating agency determines that evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life. 38 C.F.R. § 3.344(a).  However, 
where a rating has been in effect for less than five years, 
the regulatory requirements under 38 C.F.R. § 3.344(a) and 
(b) are inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  
In such cases 38 C.F.R. § 3.344 (c) states that reexamination 
disclosing improvement will warrant reduction in rating.

In the present case, the Veteran's 10 percent rating, reduced 
to a noncompensable evaluation in the January 1999 
determination on appeal, had been in effect for more than 5 
years.  As such, the requirements under 38 C.F.R. § 3.344(a) 
and (b) apply in the instant case.  Additionally, the Court 
has held that several general regulations are applicable to 
all rating reduction cases, without regard for how long a 
particular rating has been in effect.  The Court has stated 
that certain regulations "impose a clear requirement that VA 
rating reductions, as with all VA rating decisions, be based 
upon a review of the entire history of the Veteran's 
disability."  Brown v. Brown, 5 Vet. App. 413, 420 
(referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating 
reduction requires an inquiry as to "whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations." Brown, 5 Vet. App. at 421. Thus, in 
any rating-reduction case, not only must it be determined 
that an improvement in a disability has actually occurred, 
but also that improvement reflects an improvement under the 
ordinary conditions of life and work.

In evaluating hearing impairment, the Court has held that the 
assignment of disability ratings for hearing impairment are 
to be derived by the mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  VA regulations require that an 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  38 C.F.R. § 4.85 (2006).  

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.  
	

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average.
Puretone Threshold Average
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI

*This table is for use only as specified in §§ 4.85 and 4.86
Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

38 C.F.R. § 4.85 (2009).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss. 
The method described above using Tables VI and VII was not 
changed, and therefore, has no effect on the matter at bar. 
However, on June 10, 1999, new provisions were added to the 
schedular criteria allowing special consideration to cases of 
exceptional patterns of hearing impairment. See 38 C.F.R. § 
4.86 (2007). The provisions of 38 C.F.R. § 4.86(a) provide 
that when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral. Each ear will be evaluated separately. The 
provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 decibels or less at 1,000 hertz, and 
70 decibels or more at 2,000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results is the higher numeral. That numeral will then be 
elevated to the next higher Roman numeral. Each ear will be 
evaluated separately. 

Here, in considering the history of the Veteran's bilateral 
hearing loss, the Board notes that the 10 percent rating 
which the Veteran seeks to have restored was awarded based on 
the results of a July 1993 VA examination.  The July 1993 VA 
examination revealed the following puretone thresholds, in 
decibels:



HERTZ




1000
2000
3000
4000
AVG.
RIGHT
35
35
45
70
46.25
LEFT
35
40
65
75
53.75

The speech recognition score for the right ear was 76 percent 
and the speech recognition score for the left ear was 72 
percent.  The mechanical application of the above results 
compels a numeric designation of III in the right ear and V 
in the left ear  under Table VI.  Under Table VII (38 C.F.R. 
§ 4.85), the designation of III in the right ear and V in the 
left ear requires the assignment of a 10 percent evaluation 
under Diagnostic Code 6100.  §4.86 is of no application based 
on the results of this examination.

Two VA examinations provided the basis for the rating 
reduction. The first was in January 1997.  The January 1997 
examination revealed the following puretone thresholds, in 
decibels:



HERTZ




1000
2000
3000
4000
AVG.
RIGHT
20
25
40
60
36.25
LEFT
15
35
50
55
38.75

The speech recognition score for the right ear was 92 percent 
and the speech recognition score for the left ear was 90 
percent.  The mechanical application of the above results 
compels a numeric designation of I in the right ear and II in 
the left ear  under Table VI.  Under Table VII (38 C.F.R. § 
4.85), the designation of I in the right ear and II in the 
left ear requires the assignment of a noncompensable 
evaluation under Diagnostic Code 6100.  §4.86 is of no 
application based on the results of this examination.  The 
January 1997 examiner noted that the Veteran's "thresholds 
today are significantly improved from his last audio in 
January, 1993."

The next VA examination was in May 1998.  This examination 
revealed the following puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
AVG.
RIGHT
15
25
40
60
35
LEFT
25
45
65
70
51.25

The speech recognition score for the right ear was 88 percent 
and the speech recognition score for the left ear was 90 
percent.  The mechanical application of the above results 
compels a numeric designation of II in the right ear and II 
in the left ear  under Table VI.  Under Table VII (38 C.F.R. 
§ 4.85), the designation of II in the right ear and II in the 
left ear requires the assignment of a noncompensable 
evaluation under Diagnostic Code 6100.  §4.86 is of no 
application based on the results of this examination.  

There are several VA and private treatment records from this 
time that also contain audiological data.  An audiogram from 
December 1997 noted a "significant change" from the January 
1997 VA examination for the worse, however, the record notes 
that the Veteran had punctured his tympanic membrane with a 
cotton swab at the time.  Indeed, a subsequent audiogram 
indicated the resolution of this temporary decline.  In an 
audiographical report from February 1998 the examiner stated, 
"[a] significant improvement was noted, in the LE, from 
audio on 12/10/97."  An accompanying VA treatment note 
stated, "[t]he patient had an audiogram a couple of weeks 
ago which revealed significant left sided conductive hearing 
loss associated with perforation as compared to his right 
ear," finding further that the perforation had since 
"completely healed."
As noted by the Board in the August 2007 remand, in addition 
to the commentary in the reports just described, the December 
1997 and February 1998 audiograms also contain graphical 
data, which the Board cannot interpret. See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Kelly v. Brown, 7 Vet. 
App. 471 (1995) (holding that neither the Board nor the RO 
may not interpret graphical representations of audiometric 
data).  As such, a VA medical opinion interpreting these 
results was ordered by the August 2007 remand.  In December 
2008 such an opinion was rendered.  The examiner stated, 
"[t]he main reason for the reduction and the difference 
between the examinations in 1993 (resulting in 10% sc) and 
1997 and 1998 (resulting in 0% sc) is a change or improvement 
in the speech discrimination scores. Results in 1993 were 76% 
for the right ear and 72% for the left ear. In 1997 and 1998, 
results range from 88%-96% for the right ear and from 90%-96% 
for the left ear. While this [sic] may not be considered a 
significant change or improvement for clinical purposes, it 
does affect disability ratings. These improved scores have 
remained stable since 1998 and current results found today 
are 86% and 94% (still resulting in 0% disability in 
combination with puretone results). Under ordinary conditions 
of life, stability of these results would be expected."  

Indeed, the Board's review of the current medical evidence, 
including VA examination reports of February 2005 and 
December 2008, confirm that the Veteran's hearing has not 
worsened from the noncompensable level.  While the Board 
notes that the graphical results of a December 1998 audiogram 
were not also interpreted by the December 2008 examiner, 
substantial compliance with the remand directives has still 
been achieved as the December 2008 examiner demonstrated the 
stability and consistency of the Veteran's hearing levels 
sufficiently with other medical evidence.

Based on all of this evidence, the Board finds that the RO's 
January 1999 rating action reducing the Veteran's disability 
evaluation for bilateral hearing loss from 10 percent to a 
noncompensable evaluation met the lessened regulatory 
standards of 38 C.F.R. § 3.344 and was proper.  The evidence 
shows that an improvement occurred under both versions of the 
code.  The Veteran's claim is denied.  


Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  At the outset, the Board 
notes that in this case, the appeal does not arise from 
adjudication of a claim made by the appellant.  Rather it 
arises from a rating reduction by the RO.  Therefore, it 
arises from action initiated by the RO, not the appellant.  A 
rating reduction requires compliance with particular 
notification procedures under the law which, similar to the 
VCAA, require that specific notice be given to the Veteran 
before the adjudication takes place.  See 38 C.F.R. § 
3.105(e), (i) (2009).  Moreover, these procedures require 
that the Veteran be given an opportunity to respond to the 
proposed action not only to submit evidence relevant to the 
issue of the reduction but also to request a 
'predetermination' hearing.  The RO complied with these 
notification procedures, and the Board finds that this 
compliance essentially meets the notification requirements of 
VCAA.  

Additionally,  a letter from the RO dated in November 2007 
provided the Veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The letter also provided the appellant with information 
concerning the evaluation and effective date that could be 
assigned should his claim be granted, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

The November 2007 letter was not provided before the 
adjudication of his claim.  However, after he was provided 
the letters he was given a full opportunity to submit 
evidence, and his claim was subsequently readjudicated.  He 
has not claimed any prejudice as a result of the timing of 
the letters, and the Board finds no basis to conclude that 
any prejudice occurred.  Any notice defect in this case was 
harmless error.  The content of the aggregated notices, 
including the notice letters subsequently issued, fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He was 
afforded the opportunity for a personal hearing, and has been 
given a number of VA examinations.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  


ORDER

As the reduction in the evaluation of the Veteran's bilateral 
hearing loss, effective April 1, 1999, was warranted, the 
appeal is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


